Case 0:21-cr-60020-WPD Document 287 Entered on FLSD Docket 09/07/2021 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-CR-60020-DIMITROULEAS/SNOW

   UNITED STATES OF AMERICA

   v.

   JONATHAN MARKOVICH, and
   DANIEL MARKOVICH,

                          Defendants.
                                            /

                                  UNITED STATES’ TRIAL BRIEF

          The United States, by and through the undersigned counsel, respectfully submits the

   following Trial Brief in advance of the trial date of September 13, 2021. The Government files

   this brief to outline issues for the Court that the Government expects will arise at trial and provide

   additional Notice of these topics to defense counsel. The Government also seeks reconsideration

   of the Court’s prior ruling on lay witness opinion, and moves in limine to preclude cross-

   examination of the Government’s medical expert on certain topics, as described below.

          I.      THE DEFENDANTS SHOULD BE PRECLUDED FROM CROSS-
                  EXAMINING THE GOVERNMENT’S MEDICAL EXPERT WITNESS
                  ABOUT TWO CIVIL LAWSUITS BECAUSE THEY ARE IRRELEVANT.

          The Government expects that Defendants will attempt to cross-examine its medical expert,

   Dr. Clark, about the fact that CleanSlate, a treatment center in Northampton, MA, where she was

   the Medical Director from 2014 to 2018, was sued (along with numerous other affiliated entities

   including the parent company), in two separate civil lawsuits.1 But Dr. Clark was not named in




   1
    The Government has disclosed numerous documents concerning one of these lawsuits to the
   defense.
                                             1
Case 0:21-cr-60020-WPD Document 287 Entered on FLSD Docket 09/07/2021 Page 2 of 10




   either of these lawsuits as a defendant. She was not deposed in either lawsuit. And because these

   lawsuits do not make any allegations as to her conduct, they cannot be used to impeach her

   credibility, or otherwise. Finally, neither of these lawsuits shows bias on her part. Thus, they

   are not proper subjects for cross-examination of an expert. They are irrelevant.

          In November 2016, CleanSlate settled a civil lawsuit brought by the United States

   Attorney’s Office for the District of Massachusetts for $750,000, without admitting any

   wrongdoing. The lawsuit involved allegations of improper prescribing of buprenorphine, and

   improper “incident to” billing to Medicare. Dr. Clark was not the Medical Director when most

   of the conduct alleged in this lawsuit occurred; Dr. Clark’s conduct was never at issue. It does

   not show bias on her part. Accordingly, the fact of this lawsuit, and its settlement, are not proper

   impeachment material.2 It is therefore irrelevant and not a proper subject for cross-examination.

          Regarding the second lawsuit, a civil relator complaint in the District of Massachusetts

   which is still pending against Clean Slate (Case No. 17-CV-30038), again, Dr. Clark’s conduct is

   not at issue. Indeed, the only mention of Dr. Clark in this lawsuit concerns a whistleblower stating

   that she informed Dr. Clark, among many other people, of her view that CleanSlate was overbilling

   for urine tests of patients who were prescribed buprenorphine.3 Once more, because Dr. Clark’s

   conduct is not at issue in this lawsuit, it cannot be used to impeach her. And because she does not



   2
     Judge Cohn sustained a relevance objection to questions about this lawsuit in an addiction
   treatment fraud trial in this district where Dr. Clark testified in an expert in the same manner in
   this trial. [United States v. Ahmed et al., Case No. 19-CR-60200-COHN, February 27, 2020,
   transcript at pp. 130-33]. The Government has provided a transcript of Dr. Clark’s testimony in
   this case to the defense, and noted this objection, and Judge Cohn’s ruling on this subject.
   3
     Indeed, the relator attached e-mail correspondence between various parties, including Dr. Clark,
   as an exhibit to her complaint, noting that Dr. Clark wanted some of the issues she raised, if true,
   to be addressed. [D.E. 57-28].

                                                    2
Case 0:21-cr-60020-WPD Document 287 Entered on FLSD Docket 09/07/2021 Page 3 of 10




   work for CleanSlate currently, it does not show bias on her part. Accordingly, it is also not proper

   for cross examination.

          Defendants obviously have the absolute right to confront and vigorously cross-examine the

   Government’s expert under the Sixth Amendment. But nevertheless, district courts “retain wide

   latitude ... to impose reasonable limits on cross-examination ... based on concerns about, among

   other things, harassment, prejudice, confusion of the issues, the witness’ safety, or interrogation

   that is repetitive or only marginally relevant.” Delaware v. Van Arsdall, 475 U.S. 673, 679

   (1986); United States v. Maxwell, 579 F.3d 1282, 1296 (11th Cir.2009) (“[A] defendant can only

   cross-examine a prosecution witness if the information sought to be elicited [is] relevant.” (second

   alteration in original) (quotation marks omitted)).      Precluding certain subjects from cross-

   examination by the district court is subject to an abuse of discretion standard. Maxwell, 579 F.3d

   at 1295. “The test for the Confrontation Clause is whether a reasonable jury would have received

   a significantly different impression of the witness’ credibility had counsel pursued the proposed

   line of cross-examination.” United States v. Garcia, 13 F.3d 1464, 1469 (11th Cir. 1994).

          This trial is about Compass Detox and WAR, not CleanSlate. Dr. Clark is being called

   describe, among other things, her view on the standard of care and basic rules for addiction

   treatment, and how medication assisted therapy and urine testing to treat substance abuse should

   work, among other things. Such testimony will help the jury understand this case, and assist the

   tier of fact in forming a baseline of knowledge under which to evaluate the fraud allegations made

   by the Government. Dr. Clark will further testify how, in her opinion, Compass Detox and WAR

   failed to live up to the basic standards and procedures for addiction treatment based on her review

   of patient files and billing data. These are the key issues in her testimony in this case. Inquiry

   into lawsuits in which she is not accused of anything, and in which he has not even been deposed,

                                                    3
Case 0:21-cr-60020-WPD Document 287 Entered on FLSD Docket 09/07/2021 Page 4 of 10




   will distract the jury from these issues. Dr. Clark should not have to conduct any kind of mini-

   trial talking about or defending what happened at CleanSlate, particularly when one lawsuit is

   pending, and another already settled with no admissions of wrongdoing, making any allegations

   in these lawsuits no more than unproven assertions. Indeed, the allegations themselves in these

   civil complaints amount to little more than hearsay. Just as Van Arsdall warns, such cross

   examine risks “unfair prejudice,” and “confusion of the issues,” for testimony that is, at best,

   “marginally relevant.” Id. 475 U.S. at 679. The Government therefore moves in limine to

   exclude cross-examination of Dr. Clark on these lawsuits.

          II.     GOVERNMENT’S NOTICE OF LAY OPINIONS OF FORMER
                  EMPLOYYES, AND CLARIFICATION OF WHAT THESE WITNESSES
                  MAY DISCUSS AT TRIAL.

          Defendants moved to preclude any lay witness opinion testimony about the medical

   necessity for services billed by Compass Detox or WAR, and specifically as to whether patients

   needed detoxification or residential treatment. [D.E. 239]. The Court, in granting this Motion,

   noted that while lay witnesses can provide expert opinions, they must be noticed as experts. [D.E.

   270]. The Government hereby provides clarification of what two former employees of Compass

   Detox and/or WAR will testify about, provides the equivalent of such notice, and, to the extent

   necessary, moves for reconsideration of the Defendant’s Motion by this Court.

          There is no doubt that former employees of Compass Detox and WAR (and former

   patients), as fact witnesses, can testify about what they experienced, saw, heard, and perceived by

   working (or being treated) there. But they can also provide their impressions of what they saw,

   based on both treating these patients at these facilities, and their past employment experience. Two

   of the former employee witnesses the Government intends to call are a nurse, and a therapist.

   Thus, they have professional licenses and training requirements. Lindy Pilgrim was an LPN when

                                                    4
Case 0:21-cr-60020-WPD Document 287 Entered on FLSD Docket 09/07/2021 Page 5 of 10




   she worked at Compass, and has been for roughly eight years; she is currently studying to become

   an RN (Registered Nurse). Jesse Munach was a registered mental health counselor intern when

   he worked at Compass requiring supervision, has a Master’s Degree in Mental Health Counseling

   from Nova University, and is currently an LMHC (Licensed Mental Health Counselor). Their

   basic backgrounds have been provided in 302 interview reports.

          Neither Ms. Pilgrim nor Mr. Munach are being admitted as experts, and they are not

   doctors. However, they can still testify about what they saw at Compass Detox and WAR, and

   provide opinions based on their experience of what happened there. These witnesses will not

   diagnose patients. They will not comment on medical necessity. In this sense, Defendants’

   Motion was largely moot and unnecessary.

          However, a nurse such as Ms. Pilgrim, for example, telling the jury that patients at Compass

   and WAR were routinely provided a “Comfort Drink,” and a plethora of other controlled

   substances, which caused them to appear and act heavily sedated (and even hallucinate) is factual

   testimony. So is her testimony on what she understood these drugs were commonly for based on

   her experience as a nurse, and their effect on patients generally, in addition to what they she

   observed these drugs doing to Compass Detox patients. A nurse can also testify that admitting a

   patient to detoxification at Compass Detox after they spent some time in WAR, even though such

   patients were not testing positive for drugs and were not in acute medical distress from drug

   withdrawal was, in her understanding of detoxification as a nurse, wrong. A therapist such as Mr.

   Munach can surely comment that certain patients in his groups appeared to be heavily sedated and

   could not participate in therapy, and then provide his opinion that these drugs were therefore

   counter-therapeutic to these patients he observed, and further that having such patients in groups

   was counter-productive to all the patients in these groups, in his opinion as a therapist. A nurse

                                                   5
Case 0:21-cr-60020-WPD Document 287 Entered on FLSD Docket 09/07/2021 Page 6 of 10




   or therapist experienced in treating patients with substance abuse problems can also testify that

   patients they saw appeared to be on drugs or drunk, and/or were consistently testing positive for

   drugs and/or alcohol while at Compass Detox and WAR, but were allowed to stay at these facilities

   anyway as long as they had insurance that paid highly. And such witnesses can also provide

   factual testimony that patients at Compass Detox and WAR were routinely readmitted, with no

   change in their basic treatment plans, and thus the treatment at Compass and WAR did not appear

   to help them.     Such testimony and impressions are commonly understood in the addiction

   treatment field; indeed, if the Defendants called an expert witness, their expert would undoubtedly

   agree with all of the basic testimony outlined above if posed in a hypothetical.

          Moreover, all of these subjects of testimony for these former employee witnesses have

   been provided in 302s to the Defendants, in prior motions by the Government, and are being

   provided here as well. Thus, Defendants now have sufficient notice of these witnesses as if they

   were experts, even though neither of them are.

          Accordingly, while the Government is not seeking to admit these witnesses as medical

   experts to explain the background on addiction treatment and the medical standards applicable to

   such treatment, these former employees, who happen to have specific education and training and

   were employed at Compass Detox and WAR in positions in which they deployed that training, can

   provide factual testimony that led them to certain impressions, and then discuss what these

   impressions were, as detailed above. To the extent Defendants object to such testimony as

   touching upon “medical necessity,” such objections can be dealt with at trial, but the Government

   respectfully submits that none of what is described above is objectionable. Even if the Court

   deems otherwise, Defendants now have sufficient notice of such testimony. Indeed, they have for

   some time.      Finally, these witnesses will not be saying anything different than what the

                                                    6
Case 0:21-cr-60020-WPD Document 287 Entered on FLSD Docket 09/07/2021 Page 7 of 10




   Government’s medical expert, Dr. Clark, will say about these exact same facts. The Government

   therefore proposes a possible solution: these witnesses can testify after Dr. Clark has testified and

   provided such standards and views, therefore rendering such testimony even less objectionable.

          III.    THE CO-CONSPIRATOR STATEMENTS THE GOVERNMENT WILL
                  INTRODUCE ARE SUBJECT TO A HEARSAY EXCEPTION.

          Defendants have provided a great deal of law and argument about co-conspirator

   statements in their prior trial-briefs. But none of their arguments change the fact that the law in

   this Circuit is clear on the co-conspirator hearsay exception outlined in Federal Rule of Evidence

   801(d)(2)(E). For a declaration by one co-conspirator to be admissible against another defendant,

   the Government must establish by a preponderance of the evidence: (1) that a conspiracy existed;

   (2) that the defendant and the declarant were members of the conspiracy; and (3) that the statement

   was made during the course and in furtherance of the conspiracy. See Fed. R. Evid. 801(d)(2)(E);

   United States v. Magluta, 418 F.3d 1166, 1177-78 (11th Cir. 2005). In determining admissibility,

   courts may consider both the co-conspirator's hearsay statement and independent outside evidence.

   United States v. Van Hemelryck, 945 F.2d. 1493, 1498 (11th Cir. 1991) (citing Bourjaily v. United

   States, 483 U.S. 171, 181 (1987), and United States v. Chestang, 849 F.2d 528, 531 (11th Cir.

   1988)). A court need not make the admissibility determination prior to trial, the district court has

   discretion to admit the statements subject to proof of the three requirements during the course of

   the trial. Van Hemelryck, 945 F.2d at 1498 (citing United States v. Fernandez, 797 F.2d 943, 945

   (11th Cir. 1986), cert. denied, 483 U.S. 1006 (1987)); United States v. Norton, 755 F.2d 1428,

   1431 (11th Cir. 1985)).

          In this case, the evidence will clearly show that a conspiracy existed to commit health care

   and wire fraud, and to offer, pay, and receive kickbacks and that both Defendants participated in


                                                    7
Case 0:21-cr-60020-WPD Document 287 Entered on FLSD Docket 09/07/2021 Page 8 of 10




   it. The type of co-conspirator statements that will help prove this include, but are not limited to,

   the categories of statements briefly outlined below.4

              Instructions provided by the defendants or co-conspirators, including other staff
               members, regarding kickback payments, such as which patients to pay, how much to
               pay patients, how to determine how much to pay patients, what form of payments to
               use, where the money came from, how to conceal kickbacks, and similar topics
               regarding patient recruitment.

              Instructions provided by the defendants or co-conspirators regarding patient
               medications, patient treatment (including admissions/discharge decisions and therapy),
               and similar conduct that goes to the core of the charged conspiracies. This would
               include, for example, the defendants directing staff members to provide additional
               medication to patients, conversations among co-conspirators explaining the purpose of
               certain medications (e.g., that the purpose of a medication is to keep patients from
               leaving Compass Detox), directions from the defendants regarding the medical criteria
               needed to justify more days of coverage from insurance and how to ensure that patients
               show up with such criteria, and directions from the defendants or other co-conspirators
               to alter patient files including therapy notes.

              Discussions about specific patients, including the fact that the defendants referred to
               certain patients via nicknames derived based on how good the patient’s insurance was.

              Instructions that co-conspirators gave to patients, such as directing patients not to talk
               about the money they were being paid and coaching patients on what to say to justify
               their admission to Compass Detox, obtain stronger medications, or get more days
               covered by insurance.

              Information that co-conspirators reported to each other and/or to the defendants
               regarding kickbacks, patient recruitment efforts, and the treatment of patients at
               Compass Detox and WAR.




   4
     Many of these statements are admissible under other hearsay exceptions or are simply not hearsay. The
   Government does not address every possible basis for admission in this brief. In addition, many other
   statements, which are not offered as co-conspirator statements, but are admissible under a hearsay exception
   or as non-hearsay, are not addressed in this brief.
                                                        8
Case 0:21-cr-60020-WPD Document 287 Entered on FLSD Docket 09/07/2021 Page 9 of 10




          IV.     VIOLATIONS OF CIVIL STATUTES AND REGULATIONS MAY BE
                  ADRESSED IN A JURY INSTRUCTION.

          Defendants, in their Trial Brief, raise the specter of civil and regulatory violations somehow

   being improperly introduced in this trial. [D.E. 273 at 16]. But to the extent such evidence is

   introduced, it can be highly probative of Defendants’ criminal intent. And such evidence can be

   appropriately handled by a jury instruction, as proposed by the Government, making preclusion

   unnecessary. [D.E. 255 at 62]. Such an instruction has been used in numerous trials in similar

   contexts, and will fully address any problems raised by Defendants.

          V.      THE COURT SHOULD NOT GIVE DANIEL MARKOVICH’S
                  REQUESTED JURY INSTRUCTION REGARDING THE CREDIBILITY
                  OF DRUG ADDICTS.

          The jury instruction requested by Daniel Markovich regarding the testimony of drug

   addicts should be rejected and, to the extent the evidence requires such an instruction at the close

   of the case, the Eleventh Circuit’s pattern instruction on this issue (S1.3) is the appropriate

   instruction to use. Here, nothing beyond the Eleventh Circuit’s pattern instruction is required.

   The witnesses in this case will likely be cross-examined as to their addiction, the jury will be made

   aware of their addictions, and the witnesses will be corroborated by other information. While

   cooperators and patients in this case are, necessarily, individuals who have or do struggle with

   addiction given the nature of this case, the information that they have provided is corroborated

   through other witnesses as well as documents. See United States v. Combs, 369 F.3d 925, 939

   (6th Cir. 2004) (recognizing the use of “addict-informant” instructions where appropriate, but

   cautioning that “there is less need for a special jury instruction about the credibility of an addict-

   informant where the jury is aware that the witness is an addict and where there was substantial

   corroboration for the witness’s testimony”).


                                                     9
Case 0:21-cr-60020-WPD Document 287 Entered on FLSD Docket 09/07/2021 Page 10 of 10




                                            CONCLUSION

          For the foregoing reasons, the Government respectfully requests that this Court grant its

   motion in limine to preclude cross-examination of its medical expert on prior lawsuits, and to

   reconsider its prior ruling on lay witness opinion testimony to the extent necessary at trial. The

   Government further submits its co-conspirator statement evidence may be properly admitted as an

   exception to the hearsay rule. Finally, any evidence concerning civil and regulatory violations by

   Defendants is probative of their intent, and may be addressed by the Government’s proposed jury

   instruction, and the Court should not give Defendants’ proposed addict credibility jury instruction.

   Dated: September 7, 2021                             Respectfully submitted,

                                                        JUAN ANTONIO GONZALEZ
                                                        ACTING UNITED STATES ATTORNEY
                                                        SOUTHERN DISTRICT OF FLORIDA

                                                        JOSEPH S. BEEMSTERBOER
                                                        ACTING CHIEF, FRAUD SECTION
                                                        CRIMINAL DIVISION
                                                        DEPARTMENT OF JUSTICE

                                                 By:    /s/ James V. Hayes
                                                        JAMES V. HAYES (FL Bar # A5501717)
                                                        Senior Litigation Counsel
                                                        JAMIE DE BOER (FL Bar #A5502601)
                                                        Trial Attorney
                                                        United States Department of Justice
                                                        Criminal Division, Fraud Section
                                                        1400 New York Avenue, N.W.
                                                        Washington, D.C. 20005
                                                        Telephone: (202) 774-4276
                                                        James.Hayes@usdoj.gov
                                                        Jamie.DeBoer@usdoj.gov

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 7, 2021, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF.
                                                   James V. Hayes

                                                   10
